 Case 3:20-cv-01493-LAB Document 14 Filed 01/25/21 PageID.91 Page 1 of 2



1
2
3
4
5
6
7
8                      UNITED STATES DISTRICT COURT
9                     SOUTHERN DISTRICT OF CALIFORNIA

10   JOSE LUIS TECZON-MARIN and                CASE NO. 20-CV-1493-LAB
     FEDERAL DEFENDERS OF SAN
11
     DIEGO, INC.,                              ORDER DENYING MOTIONS AS
12                                             MOOT AND CLOSING CASE
                           Petitioners,        [Dkt. 5, 7]
13
14   v.
15
     MITCHELL D. DEMBIN, UNITED
16   STATES MAGISTRATE JUDGE,
17
                           Respondent;
18
     and
19
20   UNITED STATES,
21                         Real party in
                           interest.
22
23         Petitioner Jose Teczon-Marin’s filed a Petition for a Writ of Mandamus
24   seeking an order directing that, at the conclusion of his criminal trial, he
25   could not be detained in transit from the courthouse. He moved, too, for an
26   order staying his trial pending resolution of the Petition, (Dkt. 5), and for a
27   hearing on the Petition. (Dkt. 7).
28         The Court dismissed the Petition on August 10, 2020, leaving those
 Case 3:20-cv-01493-LAB Document 14 Filed 01/25/21 PageID.92 Page 2 of 2



1    two motions pending. (Dkt. 8.) Teczon appealed that order and moved the
2    Ninth Circuit Court of Appeals for a stay of trial. After that Court declined to
3    issue a stay, Teczon’s trial proceeded to its conclusion. The Ninth Circuit,
4    on Teczon’s motion, dismissed Teczon’s appeal as moot.
5          His motions pending before this Court are moot, too. Accordingly,
6    Teczon’s Motion to Stay a trial that has now concluded, (Dkt. 5), and his
7    Motion for Hearing on a Petition that has been dismissed, (Dkt. 7), are
8    DENIED AS MOOT. The Clerk is directed to close the case.
9
10   Dated: January 25, 2021
11                                         Hon. Larry Alan Burns
                                           United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
